Name: Commission Regulation (EC) No 1331/2004 of 20 July 2004 amending Regulation (EC) No 1334/2002 laying down detailed rules for the application of Council Regulation (EC) No 1638/98 as regards the work programmes of operators' organisations in the olive sector for the marketing year 2004/2005
 Type: Regulation
 Subject Matter: processed agricultural produce;  agricultural structures and production;  marketing;  cooperation policy;  agricultural policy
 Date Published: nan

 21.7.2004 EN Official Journal of the European Union L 247/5 COMMISSION REGULATION (EC) No 1331/2004 of 20 July 2004 amending Regulation (EC) No 1334/2002 laying down detailed rules for the application of Council Regulation (EC) No 1638/98 as regards the work programmes of operators' organisations in the olive sector for the marketing year 2004/2005 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1638/98 of 20 July 1998 amending Regulation No 136/66/EEC on the establishment of a common organisation of the market in oils and fats (1), and in particular the second indent of the first subparagraph of Article 4a(3) and Article 4a(4) thereof, Whereas: (1) Commission Regulation (EC) No 1334/2002 (2) lays down, for the purposes of Community financing under Article 4a of Regulation (EC) No 1638/98, rules for the 2002/2003 and 2003/2004 marketing years on approval of operators' organisations in the olive sector and on their work programmes. (2) Regulation (EC) 865/2004 amends Article 5 of Council Regulation No 136/66/EEC (3) so as to retain for the 2004/2005 marketing year the present olive oil production aid, from which the deduction is made that provides the Community funding for the work programmes of the operators' organisations. The period of validity of the above rules should therefore be extended to the 2004/2005 marketing year. (3) Regulation (EC) No 1334/2002 should be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1334/2002 is hereby amended as follows: 1. the title is replaced by the following: 2. Article 1(1) is replaced by the following: 1. This Regulation lays down for the marketing years 2002/2003, 2003/2004 and 2004/2005 detailed rules for the application of Article 4a(1) of Regulation (EC) No 1638/98 as regards approval of producer organisations and associations of these, interbranch organisations and other operators' organisations in the olive oil and table olive sectors, as mentioned in that paragraph, and of the work programmes of these organisations. 3. Article 3(1) is replaced by the following: 1. For the purposes of approval for all the period covered by this Regulation, operators' organisations in the olive sector must lodge, by a date to be determined by the Member State but no later than 31 May 2003, an application demonstrating that they meet the conditions laid down in Article 2. However, for the purposes of approval for the marketing year 2004/2005 only, the date to be set by the Member State as the deadline for lodging the application shall be no later than 30 September 2004.; 4. Article 5 is amended as follows: (a) paragraph 1 is replaced by the following: 1. The work programmes eligible for Community funding under Article 4a(1) of Regulation (EC) No 1638/98 shall consist of activities as indicated in Article 4 above and shall be carried out in the case of programmes for the marketing years 2002/2003 and 2003/2004 between 1 November 2002 and 31 October 2004, and in that of programmes for the marketing year 2004/2005 between 1 November 2004 and 31 October 2005.; (b) the first subparagraph of paragraph 2 is replaced by the following: Any operators' organisation that has been approved under this Regulation or has lodged an application for approval may lodge, by a date to be set by the Member State that shall be no later than 31 May 2003 for work programmes for the marketing years 2002/2003 and 2003/2004 and 30 September 2004 for work programmes for the marketing year 2004/2005, an application for Community funding for one single work programme per period.; 5. The first subparagraph of Article 6(3) is replaced by the following: By 31 July 2003 for work programmes for the marketing years 2002/2003 and 2003/2004 and by 31 October 2004 for work programmes for the marketing year 2004/2005, Member States shall approve the work programmes of approved organisations to which they have granted the corresponding national funding. The Member States shall inform the operators' organisations concerned thereof.; 6. Article 8 is amended as follows: (a) the following subparagraph is added to paragraph 2: In the case of work programmes for the marketing year 2004/2005 Member States shall pay the organisation concerned the entire amount indicated in paragraph 1 during the month following approval of the programme.; (b) paragraph 4 is replaced by the following: 4. By a date to be set by the Member State but no later than 31 May 2004 operators' organisations with an approved work programme for the marketing years 2002/2003 and 2003/2004 may lodge an application for release of the security indicated in paragraph 3 up to an amount equal to half the expenditure actually incurred. Member States shall specify the supporting documents that are to accompany the application and check these, and shall release the security corresponding to the expenditure in question no later than in the course of the second month following that in which the application is lodged.; 7. Article 9 is amended as follows: (a) paragraph 1 is replaced by the following: 1. For the purposes of payment of the Community funding under Article 4a of Regulation (EC) No 1638/98, or as appropriate the balance thereof, operators' organisations shall lodge an application with the relevant national authority by a date to be set by the Member State but no later than 31 January 2005 for work programmes for the marketing years 2002/2003 and 2003/2004 and 31 January 2006 for programmes for the marketing year 2004/2005. If an application is lodged after the above date the Community funding shall be reduced by 1 % per working day late. Applications lodged after 25 February 2005 for work programmes for the marketing years 2002/2003 and 2003/2004 or after 25 February 2006 for work programmes for the marketing year 2004/2005 shall be inadmissible.; (b) paragraph 3 is replaced by the following: 3. If for activities completed before 31 October 2004 in the case of a work programme covering the marketing years 2002/2003 and 2003/2004 or before 31 October 2005 in the case of a programme covering the marketing year 2004/2005, payment is made after the end of the month following the respective final date, the Community funding shall be reduced by 1 % per day late for the first 30 days after 30 November and by 2 % per day late thereafter.; 8. Article 11 is amended as follows: (a) the following subparagraph is added to paragraph 1: Member States shall immediately notify to the Commission all relevant information on the national provisions indicated in the first subparagraph and any modifications thereto.; (b) paragraphs 1a and 2 are replaced by the following: 1a. By 28 February 2003 for work programmes for the marketing years 2002/2003 and 2003/2004 and by 28 February 2005 for work programmes for the marketing year 2004/2005, Member States shall inform the Commission of their decision for each marketing year as regards the derogation from Article 20d(1) of Regulation No 136/66/EEC for which Article 3 of Regulation (EC) No 1873/2002 provides. 2. Before 5 September 2003 for work programmes for the marketing years 2002/2003 and 2003/2004 and before 5 December 2004 for work programmes for the marketing year 2004/2005, Member States shall inform the Commission of their decision for each marketing year as regards the derogation from Article 5(9) of Regulation No 136/66/EEC for which Article 3 of Regulation (EC) No 1873/2002 provides. Before 5 September 2003 for work programmes for the marketing years 2002/2003 and 2003/2004 and before 5 December 2004 for work programmes for the marketing year 2004/2005, Member States shall send the Commission particulars of the operators' organisations and work programmes approved. These shall be broken down by type of organisation as indicated in Article 2 above, by regional area and by volume of aid withheld under Article 4a(1) of Regulation (EC) No 1638/98 for the marketing years concerned, this volume in turn being broken down by area of activity.; (c) the first phrase of paragraph 3 is replaced by the following: By 30 April 2005 for work programmes for the marketing years 2002/2003 and 2003/2004 and by 30 April 2006 for programmes for the marketing year 2004/2005, Member States shall send the Commission a report on action taken under this Regulation covering at least the following:. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 July 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 210, 28.7.1998, p. 32. Regulation as last amended by Regulation (EC) No 865/2004 (OJ L 161, 30.4.2004, p. 97). (2) OJ L 195, 24.7.2002, p. 16. Regulation as last amended by Regulation (EC) No 631/2003 (OJ L 92, 9.4.2003, p. 6). (3) OJ 172, 30.9.1966 p. 3025/66. Regulation as last amended by Regulation (EC) No 865/2004.